ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition under Rule 28(b), Rules on Lawyers Professional Responsibility (RLPR), for the immediate transfer to disability inactive status of respondent Leanna V. Sartin. Rule 28(b), RLPR, permits the court to immediately transfer a lawyer to disability inactive status upon proof that the lawyer has been found in a judicial proceeding to be mentally ill. With the petition, the Director submitted proof that on October 18, 2010, a judge in the Hennepin County District Court Probate/Mental Health Division determined that it had been established by clear and convincing evidence that respondent is mentally ill, within the meaning of Minn.Stat. § 253B.02, subd. 13 (2008).
Based upon all the files, records, and proceeding herein,
IT IS HEREBY ORDERED that respondent Leanna V. Sartin is transferred to disability inactive status under Rule 28(b), RLPR, effective as of the date of filing of this order. While on disability inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law. If respondent seeks reinstatement, it shall be by petition and hearing pursuant to Rules 28(d) and 18, RLPR. Respondent shall arrange for notice of her transfer to disability inactive status to be given to clients, opposing counsel, and tribunals as provided in Rule 26, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice